DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 01/28/2022, is acknowledged. Applicant's amendment of claim 1 and cancellation of claim 8 and addition of claim 21 filed in “Claims” filed on 01/28/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-7 and 9-21 pending for prosecution, wherein claims 1-4 have been withdrawn from consideration, and claims 1-7 and 21 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with and email from Attorney B. Y. Mathis, Reg. No. 44,907 on 02/11/2022.
i. Claim 1 has been amended. 
ii. Claims 8-21 has been cancelled. 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) An organic light emitting diode display device, comprising:

an active layer on the substrate and including a metal oxide-based semiconductor; 
a gate electrode on the active layer; an insulating layer on the gate electrode; 
a source electrode and a drain electrode each on the insulating layer; 
a light emitting element on the source electrode and the drain electrode; and 
a gate insulating layer between the active layer and the gate electrode, and including: 
a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and 
a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, 
wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating layer, and 
an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer.
In view of the above, this office action considers claims 1-7 presented for examination.
Reason for Allowances
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a light emitting element on the source electrode and the drain electrode; and a gate insulating layer between the active layer and the gate electrode, and including: a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating layer, and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-7, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Baeck et al. (US 20190123142 A1; hereinafter Baeck) “THIN-FILM TRANSISTOR ARRAY SUBSTRATE”.
Kudo (US 20180331230 A1; hereinafter Kudo) “SEMICONDUCTOR DEVICE AND ELECTRONIC APPARATUS”.	
Jiang (US 20160260744 A1; hereinafter Jiang) “Thin-Film Transistor (TFT), Manufacturing Method Thereof, Array Substrate And Display Device”.	
Park et al. (US 20160020266 A1; hereinafter Park) “ORGANIC LIGHT EMITTING DISPLAY DEVICES AND METHODS OF MANUFACTURING ORGANIC LIGHT EMITTING DISPLAY DEVICES”.
Hayashi et al. (US 20160118244 A1; hereinafter Hayashi) “THIN-FILM TRANSISTOR ARRAY SUBSTRATE”.
Prior Art Baeck teaches a thin-film transistor array substrate ([0001]), wherein (Fig. 1+; [0046+]) a substrate; a gate electrode positioned on the substrate; a gate insulating film positioned on the gate electrode; an active layer positioned on the gate insulating film; an etch stopper positioned on the active layer; and source and drain electrodes positioned on the etch stopper and connected to the active layer, wherein an intermediate layer made of an oxide semiconductor comprising a Group-IV element is positioned between the active layer and the gate insulating film. But, Prior Art Baeck does not expressly teach a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a , and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer (claim 1).
Prior Art Kudo teaches a semiconductor device and an electronic apparatus ([0001]), wherein (Fig. 1+; [0001+]) a substrate; a thin film transistor; and an insulating film that is provided between the substrate and the thin film transistor, wherein the insulating film includes a first silicon oxide film, a silicon nitride film that is formed on the first silicon oxide film, and a second silicon oxide film that is formed on the silicon nitride film, and a nitrogen concentration in the first silicon oxide film is lower than a nitrogen concentration in the second silicon oxide film. But, Prior Art Kudo does not expressly teach a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a light emitting element on the source electrode and the drain electrode; and a gate insulating layer between the active layer and the gate electrode, and including: a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating , and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer (claim 1).
Prior Art Jiang teaches a thin-film transistor (TFT) ([0001]), wherein (Fig. 1+; [0025+]) the active area  over the gate electrode , and the gate electrode , the gate insulating layer , the active area , the source electrode  and the drain electrodeare formed on the base substrate in sequence, where the gate electrode, the active area, the source electrode and the drain electrode, the gate insulating layer may include a first insulating layer and a second gate insulating layer, and the second insulating layer is formed between the first gate insulating layer and the active area. But, Prior Art Jiang does not expressly teach a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a light emitting element on the source electrode and the drain electrode; and a gate insulating layer between the active layer and the gate electrode, and including: a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating layer, and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer (claim 1).
Prior Art Park teaches organic light emitting display devices ([0003]), wherein (Fig. 1+; [0035+]) buffer layer may be disposed on the substrate,  first and the second active patterns may be positioned on the buffer layer, first gate insulation layer may cover the first and the second active patterns, and also may extend into the transparent Park does not expressly teach a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a light emitting element on the source electrode and the drain electrode; and a gate insulating layer between the active layer and the gate electrode, and including: a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating layer, and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer (claim 1).
Prior Art Hayashi teaches a thin-film transistor (TFT) ([0001]), wherein (Fig. 1+; [0031+]) thin-film transistor includes: a gate electrode; a source electrode; a drain electrode; a channel layer that is in contact with the source electrode and the drain electrode, and includes oxide semiconductor; and a gate insulating layer that is disposed between the gate electrode and the channel layer, and is in contact with the gate electrode and the channel layer, wherein a region of the gate insulating layer that is in contact with the channel layer is a silicon compound film, and the silicon compound film contains silicon, nitrogen, and oxygen, and is formed by performing plasma Hayashi does not expressly teach a gate electrode on the active layer; an insulating layer on the gate electrode; a source electrode and a drain electrode each on the insulating layer; a light emitting element on the source electrode and the drain electrode; and a gate insulating layer between the active layer and the gate electrode, and including: a first gate insulating layer directly contacting the active layer, and having a first amount of nitrogen; and a second gate insulating layer on the first gate insulating layer and having a second amount of nitrogen that is different from the first amount of nitrogen, wherein a thickness of the first gate insulating layer is less than a thickness of the second gate insulating layer, and an amount of oxygen in the first gate insulating layer is different from an amount of oxygen in the second gate insulating layer (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898